FINAL OFFICE ACTION after RCE
This application remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 3-5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 depends from canceled claim 2.

Claim 22, line 4:  “said at least one controller” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kilheffer et al. (US 5,044,819) in view of Hill (US 4,322,167),  Hamm et al. (US 5,149,192) and da Costa Goncalves et al. (US 5261739).
Kilheffer et al. ‘819 discloses a portable mixing and dispensing system configured to dispense a mixed building/construction material comprising dry material and a fluid, the system comprising a plurality of containers 12, 14, 16, 18, 20 for holding or containing the materials to be mixed; dispensers 42, 48, 56, 60, 64; a mixing container 24; a mixer at 54 disposed in said mixing container for mixing the dispensed materials; a discharge container 68 for receiving said mixed material; at least one weight cell 28 configured to measure an amount of material dispensed from containers 12 and/or 14; a controller 34 and/or 46 configured to control an amount of material dispensed from said containers; at least one additional weight cell (col. 3, lines 12-24); further comprising at least one dry mixer 22, said at least one dry mixer 22 being disposed to receive dry material from said at least one container 12  and said at least one additional container 14, and being configured to dispense said dry material to said at least one mixing container 24; wherein said controller comprises at least one computer (col. 3, lines 42-56) and further comprises at least one touch screen 38 for controlling said at least one computer; and at least one vehicle 76 for moving the system from a first location to a second location.  A controller 34 for the mixer is disclosed at col. 4, lines 15-20.  Manual 
Kilheffer et al. does not disclose a pump configured to dispense material from the system, at least one hose coupled to said at least one pump, the recited crane, a hatch coupled to a top of the containers with a piston.
	Hill discloses in Figures 7 or 9 an analogous portable mixing and dispensing system configured to dispense a mixed building/construction material including comprising dry material and a fluid that comprises containers 20; 54 or 250 for holding the materials to be mixed; dispensers 28 and 256; a mixing container 46; a mixer at 92, 94 disposed in said mixing container for mixing the dispensed materials; at least one weight cell 268 configured to measure an amount of material dispensed from container 250; a controller 272 configured to control an amount of dry material dispensed from said containers, based upon said output from a pump 106 (col.9, line 44 - col. 11, line 65); the pump 106 configured to dispense mixed material from the mixing container;  and at least one dispensing hose 157 coupled to the pump 106.  A controller for the pump 106 is disclosed at col. 9, line 44 through col. 10, line 18; col. 11, lines 44-49).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have provided the system of Kilheffer et al. with a controlled pump and a dispensing hose as taught by Hill for the purpose of providing a discharge pump and hose to positively deliver the mixed material from the mixing container to a point of use via a controlled variable speed pump (Hill:  col. 8, lines 13-18 and col. 9, lines 15-38; col. 9, line 44 through col. 10, line 18).  

It would have further been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have provided the system of Kilheffer et al. with at least one crane controlled via a remote control, container openers, and a hydraulic system configured to drive said crane and said at least two container openers as taught by Hamm et al. for the purposes of loading the material into desired ones of the containers via the crane and container openers (Hamm et al.:  col. 1, lines 50-58; col. 2, lines 13-15; col. 3, line 26 - col. 4, line 5).
Kilheffer et al. ‘819 does not disclose the hatch and hydraulic piston for each container.  The patent to da Costa Goncalves et al. discloses a system for mixing building materials including a container 24 for receiving building materials; the  container 24 having a hatch 25 selectively operated via hydraulic pistons 32.  A controller for the hydraulic pistons is disclosed at col. 1, lines 55-62.
It would have further been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have provided the containers in the system of Kilheffer et al. with a hatch operated via controlled pistons as taught by da Costa Goncalves et al. for the purpose of providing the containers with a closure that can be controllably opened to introduce materials into the containers and controllably closed to 
Moreover, to have used the manual controls of the base mixing system of Kilheffer et al. to enable remote control of any desired component in the mixing system would have been well within the realm of obviousness to one skilled in the art.  This is an application of a technique from the prior art—the use of manual controls to enable remote control of the components of a mixing system.  The basic technique of enabling remote control of components of a mixing machine would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common control aspect of a mixing machine and was therefore an obvious expedient. The Court held that ‘‘[t]he gap between the prior art and respondent’s system is simply not so great as to render the system nonobvious to one reasonably skilled in the art.’’ KSR, supra and MPEP 2143(D).

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kilheffer et al. (US 5,044,819) in view of Hill (US 4,322,167),  Hamm et al. (US 5,149,192) and da Costa Goncalves et al. (US 5261739) as applied to claim 21 above and further in view of Jackson et al. (US 3572380).
Modified Kilheffer et al. does not disclose the subject matter related to the outriggers.  Jackson et al. discloses a portable system for dispensing building materials including a chassis 11 having hydraulically controlled outriggers 111-122 attached to the chassis; a remote control switch actuates the hydraulic cylinders 111 to extend the 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have provided modified Kilheffer et al. with the recited outriggers for the purposes of adapting the chassis to the contour of the ground and to stabilize the chassis during operation of the system (col. 5, lines 23-75).

Response to Amendment
The base reference to Kilheffer et al. teaches remote control of various components of the mixing system at 46 as explained above.  To reasonably extend the teachings of Kilheffer et al. to any controllable component of the mixing system such that said component is enabled for remote control is not an insurmountable gap for one skilled in the art in in view of the KSR guidelines within at least MPEP 2143(D).

Allowable Subject Matter
Claims 1, 6, 7, 9, 11, 14-17, 19, and 23 stand allowed.
Claims 3-5 would be allowed if the 112 issue is resolved.
Claims 21-22 are rejected over the prior art.  As expressed during the interview(s), this examiner cannot find the aspect of providing a controller or enabling basic remote control for one or components of a machine novel or unobvious over the prior art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution   

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        								



 28 APR 2021